DETAILED ACTION

This action is in response to the application filed on 5/10/2013. 
      Claims 1-53 are pending.

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 3/22/2021, 6/30/2021 and 11/19/2021 have been considered by the examiner (see attached PTO-1449).





Claim Interpretation - 35 USC § 112























The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.




Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 28-40 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the at least one corresponding structure described in the specification for each of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

“means for determining the set of quantization offset parameters” – Quantization offset determination unit 154 see also Fig. 4

“means for selecting the set of quantization offset parameters” - Quantization offset determination unit 154 see also Fig. 4

“means for determining an index“ - QOV Index computation unit 180 see also Fig. 6

“means for dividing a plurality of scaled transform coefficients of the block of video data” – Grouping unit 156, see also Fig. 6

“means for quantizing the group of scaled transform coefficients for the block of video data” – Quantization unit 142, see also Fig.3A

means for determining, for each scaled transform coefficient of the group of scaled transform coefficients, a corresponding quantization offset parameter from the set of quantization offset parameters” – “Quantization offset determination unit 154 see also Fig. 4.

“means for quantizing each scaled transform coefficient of the group of scaled transform coefficients based at least in part on the corresponding quantization offset parameter” - 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1-6, 9-19, 22-33, 36-46, 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis et al. (US 20150071345 A1; hereinafter Tourapis) in view of Ye et al. (US 20120177109 A1; hereinafter Ye).

Regarding the claim 1, Tourapis discloses the invention substantially as claimed.  

Tourapis discloses,
1. A method of encoding video data, the method comprising: 
determining a set of quantization offset parameters for a group of… transform coefficients for a block of video data based on side information associated with the block of video data; 
“[0033] In order to provide a video coding system in which chroma quantization parameters (chroma QP) can be more flexibly specified, some embodiments of the invention provide a method of signaling additional chroma QP offset values that are specific to quantization groups. In some embodiments, each quantization group explicitly specifies its own set of chroma QP offset values. In some embodiments, a table of possible sets of chroma QP offset values is specified in the header area of the picture or the slice, and each quantization group uses an index to select an entry from the table for determining its own set of chroma QP offset values…”

“[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. Among these, the picture 802 includes several slices 811-812. The slice 811 includes several chroma QGs 821-823. The picture 802 has a picture parameter set (PPS) 831 that includes a set of chroma QP offset specifications that is applicable to all chroma QGs encompassed by 

“[0112] FIG. 16 illustrates example segmentation and categorization of an image 1600. The image is divided into coding tree units, and each coding tree unit is sub-divided into
coding units. The various coding units of the image 1600 are divided into four different chroma QP offset groups. In some embodiments, the four different chroma QP offset groups are signaled in the PPS and the encoder can select the appropriate group to be signaled at the quantization group level…”

“[0132] The entropy encoder module 1820 is a module that performs entropy encoding (e.g., CABAC) on the quantized transform coefficients, parameters, and other information, and packages them into the bitstream 1895. In some embodiments,
the entropy encoder module 1820 receives the chroma QP offset values from the rate controller module 1835 and entropy encodes them into the bitstream…”

The information indicating the size of the QG (i.e. utilizing slice level chroma QP offset) or whether the transform coefficients are chroma that are understood to be included in the parameters that are part of the bitstream, are deemed to correspond to the “side information”

quantizing the group of…transform coefficients for the block of video data to generate quantized transform coefficients for the block of video data based at least in part on the set of quantization offset parameters; and 
“[0128] The quantization module 1815 is a module that uses quantization parameters to perform quantization on transform coefficients (e.g., DCT) from the transform module
1810. In some embodiments, the transform module 1810 can be completely bypassed (such as under the transform-bypass mode supported by HEVC) so that the quantization module 1815 receives image values or image prediction error values
without transform. The quantization module 1815 applies different QP values for different regions/blocks for each color component. The QP values used by the quantization module 1815 are also coded as luma QP values and chroma QP offsets
into the bitstream 1895…”




generating an encoded video bitstream based at least in part on the quantized transform coefficients for the block of video data.
“[0132] The entropy encoder module 1820 is a module that performs entropy encoding (e.g., CABAC) on the quantized transform coefficients, parameters, and other information, and packages them into the bitstream 1895. In some embodiments,
the entropy encoder module 1820 receives the chroma QP offset values from the rate controller module 1835 and entropy encodes them into the bitstream…”

Tourapis does not disclose,
…scaled transform coefficients…

Ye discloses,
…scaled transform coefficients…
“[0075] It should be noted that the use of "simple scalar quantization" in (408) is merely exemplary; other faster quantization process (for example, quantization using adaptive rounding) or a combination of these different quantization processes may also be used. As explained earlier in this disclosure, some encoder may choose to use quantization matrices instead of using the simple scalar quantization with fixed scaling factor for all coefficients. It should be noted that the techniques discussed in the present disclosure apply regardless of whether quantization matrices are used or not.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Ye and apply them on the teachings of Tourapis to incorporate scaled transform coefficients when performing encoding of video in Tourapis as taught by Ye.
One would be motivated as scaling the transform coefficients for quantization purpose is well known in the art and would have been expected to be implemented in Tourapis in order to increase coding efficiency.


2. The method of claim 1, wherein determining the set of quantization offset parameters for the group of scaled transform coefficients for the block of video data comprises: 
selecting the set of quantization offset parameters for the group of scaled transform coefficients from a plurality of sets of quantization offset parameters based on the side information associated with the block of video data.
Tourapis “[0033] In order to provide a video coding system in which chroma quantization parameters (chroma QP) can be more flexibly specified, some embodiments of the invention provide a method of signaling additional chroma QP offset values that are specific to quantization groups. In some embodiments, each 

Tourapis “[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. Among these, the picture 802 includes several slices 811-812. The slice 811 includes several chroma QGs 821-823. The picture 802 has a picture parameter set (PPS) 831 that includes a set of chroma QP offset specifications that is applicable to all chroma QGs encompassed by the picture 802. As mentioned above by reference to FIG. 1 as well as equations (1) and (2), some embodiments also specify slice level chroma QP offset (not illustrated), and that the adaptation of chroma QP values is based on chroma QP offset parameters from multiple levels of the video coding hierarchy…”

Ye“[0075] It should be noted that the use of "simple scalar quantization" in (408) is merely exemplary; other faster quantization process (for example, quantization using adaptive rounding) or a combination of these different quantization processes may also be used. As explained earlier in this disclosure, some encoder may choose to use quantization matrices instead of using the simple scalar quantization with fixed scaling factor for all coefficients. It should be noted that the techniques discussed in the present disclosure apply regardless of whether quantization matrices are used or not.”

3. The method of claim 2, wherein selecting the set of quantization offset parameters for the group of scaled transform coefficients from the plurality of sets of quantization offset parameters comprises: 
determining an index associated with the group of scaled transform coefficients based at least in part on the side information associated with the block of video data; and 
“[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. Among these, the picture 802 includes several slices 811-812. The slice 811 includes several chroma QGs 821-

indexing, using the index associated with the group of scaled transform coefficients, into the plurality of sets of quantization offset parameters to select the set of quantization offset parameters for the group of scaled transform coefficients.
“[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. Among these, the picture 802 includes several slices 811-812. The slice 811 includes several chroma QGs 821-823. The picture 802 has a picture parameter set (PPS) 831 that includes a set of chroma QP offset specifications that is applicable to all chroma QGs encompassed by the picture 802. As mentioned above by reference to FIG. 1 as well as equations (1) and (2), some embodiments also specify slice level chroma QP offset (not illustrated), and that the adaptation of chroma QP values is based on chroma QP offset parameters from multiple levels of the video coding hierarchy…”

4. The method of claim 2, wherein: the group of scaled transform coefficients comprises scaled transform coefficients for a subblock of the block of video data; and 
Tourapis “[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. Among these, the picture 802 includes several slices 811-812. The slice 811 includes several chroma QGs 821-823. The picture 802 has a picture parameter set (PPS) 831 that includes a set of chroma QP offset specifications that is applicable to all chroma QGs encompassed by the picture 802. As mentioned above by reference to FIG. 1 as well as equations (1) and (2), some embodiments also specify slice level chroma QP 

Tourapis “[0112] FIG. 16 illustrates example segmentation and categorization of an image 1600. The image is divided into coding tree units, and each coding tree unit is sub-divided into coding units. The various coding units of the image 1600 are
divided into four different chroma QP offset groups…”

Ye“[0075] It should be noted that the use of "simple scalar quantization" in (408) is merely exemplary; other faster quantization process (for example, quantization using adaptive rounding) or a combination of these different quantization processes may also be used. As explained earlier in this disclosure, some encoder may choose to use quantization matrices instead of using the simple scalar quantization with fixed scaling factor for all coefficients. It should be noted that the techniques discussed in the present disclosure apply regardless of whether quantization matrices are used or not.”

the side information associated with the block of video data comprises a location of the subblock within the block of video data and a block size of the block of video data.
Tourapis “[0041] The chroma QGs 141-143 are defined ranges in the video coding structure 100. Each of the QGs 141-143 is associated with its own set of chroma QP offset values 141-143. In some embodiments, a quantization group can be a group of video data units that share a same set ofQP values. In some embodiments, the signaling for chroma QP offsets in a QG is applied to all video data units within the QG. In some embodiments, the QP offsets are applied starting from the first signaled chroma residual information onward. Any areas preceding the signaling are not associated with the signaled chroma QP offset. In other words, the QG may be "fragmented".”

5. The method of claim 4, wherein selecting the set of quantization offset parameters for the group of scaled transform coefficients from the plurality of sets of quantization offset parameters comprises: 
selecting the set of quantization offset parameters for the group of scaled transform coefficients from the plurality of sets of quantization offset parameters without using scaled transform coefficient values of the group of scaled transform coefficients for the subblock of the block of video data.
Tourapis “[0033] In order to provide a video coding system in which chroma quantization parameters (chroma QP) can be more flexibly specified, some embodiments of the invention provide a method of signaling additional chroma QP offset values that are specific to quantization groups. In some embodiments, each quantization group explicitly specifies its own set of chroma QP offset values. In some 

Tourapis “[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. Among these, the picture 802 includes several slices 811-812. The slice 811 includes several chroma QGs 821-823. The picture 802 has a picture parameter set (PPS) 831 that includes a set of chroma QP offset specifications that is applicable to all chroma QGs encompassed by the picture 802. As mentioned above by reference to FIG. 1 as well as equations (1) and (2), some embodiments also specify slice level chroma QP offset (not illustrated), and that the adaptation of chroma QP values is based on chroma QP offset parameters from multiple levels of the video coding hierarchy…”

6. The method of claim 1, wherein determining the set of quantization offset parameters for the group of scaled transform coefficients for the block of video data comprises: 
determining, based on the side information associated with the block of video data, a set of parameters for parametrization of the set of quantization offset parameters, the set of parameters having a smaller size than the set of quantization offset parameters; and 
Tourapis “[0033] In order to provide a video coding system in which chroma quantization parameters (chroma QP) can be more flexibly specified, some embodiments of the invention provide a method of signaling additional chroma QP offset values that are specific to quantization groups. In some embodiments, each quantization group explicitly specifies its own set of chroma QP offset values. In some embodiments, a table of possible sets of chroma QP offset values is specified in the header area of the picture or the slice, and each quantization group uses an index to select an entry from the table for determining its own set of chroma QP offset values…”

Tourapis “[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. 

determining the set of quantization offset parameters for the group of scaled transform coefficients based on the set of parameters having the smaller size.
Tourapis “[0033] In order to provide a video coding system in which chroma quantization parameters (chroma QP) can be more flexibly specified, some embodiments of the invention provide a method of signaling additional chroma QP offset values that are specific to quantization groups. In some embodiments, each quantization group explicitly specifies its own set of chroma QP offset values. In some embodiments, a table of possible sets of chroma QP offset values is specified in the header area of the picture or the slice, and each quantization group uses an index to select an entry from the table for determining its own set of chroma QP offset values…”

Tourapis “[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. Among these, the picture 802 includes several slices 811-812. The slice 811 includes several chroma QGs 821-823. The picture 802 has a picture parameter set (PPS) 831 that includes a set of chroma QP offset specifications that is applicable to all chroma QGs encompassed by the picture 802. As mentioned above by reference to FIG. 1 as well as equations (1) and (2), some embodiments also specify slice level chroma QP offset (not illustrated), and that the adaptation of chroma QP values is based on chroma QP offset parameters from multiple levels of the video coding hierarchy…”

9. The method of claim 1, further comprising: 
dividing a plurality of scaled transform coefficients of the block of video data into a plurality of groups of scaled transform coefficients associated with subblocks of the block of video data, wherein the plurality of groups of scaled transform coefficients includes the group of scaled transform coefficients for the block of video data; 


wherein determining the set of quantization offset parameters for the group of scaled transform coefficients for the block of video data comprises determining, for each of the plurality of groups of scaled transform coefficients, a corresponding set of quantization offset parameters; and 
Tourapis “[0112] FIG. 16 illustrates example segmentation and categorization of an image 1600. The image is divided into coding tree units, and each coding tree unit is sub-divided into coding units. The various coding units of the image 1600 are divided into four different chroma QP offset groups. In some embodiments, the four different chroma QP offset groups are signaled in the PPS and the encoder can select the appropriate group to be signaled at the quantization group level…”

wherein quantizing the group of scaled transform coefficients for the block of video data includes quantizing each of the plurality of groups of scaled transform coefficients based on the corresponding set of quantization offset parameters.
Tourapis “[0128] The quantization module 1815 is a module that uses quantization parameters to perform quantization on transform coefficients (e.g., DCT) from the transform module 1810. In some embodiments, the transform module 1810 can be completely bypassed (such as under the transform-bypass mode supported by HEVC) so that the quantization module 1815 receives image values or image prediction error values without transform. The quantization module 1815 applies different QP values for different regions/blocks for each color component. The QP values used by the quantization module 1815 are also coded as luma QP values and chroma QP offsets
into the bitstream 1895…”

10. The method of claim 1, wherein quantizing the group of scaled transform coefficients for the block of video data further comprises: 
determining, for each scaled transform coefficient of the group of scaled transform coefficients, a corresponding quantization offset parameter from the set of quantization offset parameters; and 
Tourapis “[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the 

quantizing each scaled transform coefficient of the group of scaled transform coefficients based at least in part on the corresponding quantization offset parameter.
Tourapis “[0128] The quantization module 1815 is a module that uses quantization parameters to perform quantization on transform coefficients (e.g., DCT) from the transform module 1810. In some embodiments, the transform module 1810 can be completely bypassed (such as under the transform-bypass mode supported by HEVC) so that the quantization module 1815 receives image values or image prediction error values without transform. The quantization module 1815 applies different QP values for different regions/blocks for each color component. The QP values used by the quantization module 1815 are also coded as luma QP values and chroma QP offsets
into the bitstream 1895…”

11. The method of claim 1, wherein the side information includes one or more of: a slice type of the block of video data, block size of the block of video data, or an indication of whether the block of video data comprises a luminance component or a chrominance component.
Tourapis “[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. Among these, the picture 802 includes several slices 811-812. The slice 811 includes several chroma QGs 821-823. The picture 802 has a picture parameter set (PPS) 831 that includes a set of chroma QP offset specifications that is applicable to all chroma QGs encompassed by the picture 802. As mentioned above by reference to FIG. 1 as well as equations (1) and (2), some embodiments also specify slice level chroma QP offset (not illustrated), and that the adaptation of chroma QP values is based on chroma QP offset parameters from multiple levels of the video coding hierarchy…”

Tourapis “[0112] FIG. 16 illustrates example segmentation and categorization of an image 1600. The image is divided into coding tree units, and each coding tree unit is sub-divided into coding units. The various coding units of the image 1600 are divided into four different chroma QP offset groups. In some embodiments, the four different chroma QP offset groups are signaled in the PPS and the encoder can select the appropriate group to be signaled at the quantization group level…”

Tourapis “[0132] The entropy encoder module 1820 is a module that performs entropy encoding (e.g., CABAC) on the quantized transform coefficients, parameters, and other information, and packages them into the bitstream 1895. In some embodiments,
the entropy encoder module 1820 receives the chroma QP offset values from the rate controller module 1835 and entropy encodes them into the bitstream…”

The information indicating the size of the QG (i.e. utilizing slice level chroma QP offset) or whether the transform coefficients are chroma that are understood to be included in the parameters that are part of the bitstream, are deemed to correspond to the “side information”


12. The method of claim 1, wherein determining the set of quantization offset parameters for the group of scaled transform coefficients for the block of video data comprises: 
determining the set of quantization offset parameters for the group of scaled transform coefficients for the block of video data without using one or more bit cost estimates determined via entropy coding.
Tourapis “[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. Among these, the picture 802 includes several slices 811-812. The slice 811 includes several chroma QGs 821-823. The picture 802 has a picture parameter set (PPS) 831 that includes a set of chroma QP offset specifications that is applicable to all chroma QGs encompassed by the picture 802. As mentioned above by reference to FIG. 1 as well as equations (1) and (2), some embodiments also specify slice level chroma QP offset (not illustrated), and that the adaptation of chroma QP values is based on chroma QP offset parameters from multiple levels of the video coding hierarchy…”

13. The method of claim 1, wherein the set of quantization offset parameters comprises quantization offset vectors.
Tourapis “[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. Among these, the picture 802 includes several slices 811-812. The slice 811 includes several chroma QGs 821-823. The picture 802 has a picture parameter set (PPS) 831 that includes a set of chroma QP offset specifications that is applicable to all chroma QGs encompassed by the picture 802. As mentioned above by reference to FIG. 1 as well as equations (1) and (2), some embodiments also specify slice level chroma QP offset (not illustrated), and that the adaptation of chroma QP values is based on chroma QP offset parameters from multiple levels of the video coding hierarchy…”
Absent further elaboration on the term “vector” in the claim, the offset in the reference is deemed to meet the limitation of the claim given broadest reasonable interpretation.

Regarding the claims 14-19, 22-33, 36-46 and 49-53, they recite elements that are at least included in the claims 1-6 and 9-13 above respectively but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor, memory and computer-readable storage medium in the claims, see Tourapis  “[0139] FIG. 20 conceptually illustrates an electronic system 2000 with which some embodiments of the invention are implemented. The electronic system 2000 may be a computer (e.g., a desktop computer, personal computer, tablet computer, etc.), phone, PDA, or any other sort of electronic device. Such an electronic system includes various types of computer readable media and interfaces for various other types of computer readable media. Electronic system 2000 includes a bus 2005, processing unit(s) 2010, a graphics processing unit (GPU) 2015, a system memory 2020, a network 2025, a read-only memory 2030, a permanent storage device 2035, input devices 2040, and output devices 2045.  Fig. 2.”and Tourapis “[0143] Other embodiments use a removable storage device (such as a floppy disk, flash memory device, etc., and its corresponding disk drive) as the permanent storage device.
Like the permanent storage device 2035, the system memory 2020 is a read-and-write memory device. However, unlike storage device 2035, the system memory 2020 is a volatile read-and-write memory, such a random access memory. The system memory 2020 stores some of the instructions and data that the processor needs at runtime. In some embodiments, the invention's processes are stored in the system memory
2020, the permanent storage device 2035, and/or the readonly memory 2030. For example, the various memory units include instructions for processing multimedia clips 

Claims 7, 8, 20, 21, 34, 35, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis-Ye as applied to the claim 1, further in view of Ma et al. (arXiv:1904.03567v2 [cs.CV] 10 Apr 2019).

Regarding the claim 7, Tourapis-Ye discloses the invention substantially as claimed as mentioned above for the claim 1.

Tourapis-Ye discloses,
7. The method of claim 1, wherein determining the set of quantization offset parameters for the group of scaled transform coefficients for the block of video data further comprises: 
Determining…and based on the side information associated with the block of video data, the set of quantization offset parameters for the group of scaled transform coefficients for the block of video data.
Tourapis “[0033] In order to provide a video coding system in which chroma quantization parameters (chroma QP) can be more flexibly specified, some embodiments of the invention provide a method of signaling additional chroma QP offset values that are specific to quantization groups. In some embodiments, each quantization group explicitly specifies its own set of chroma QP offset values. In some embodiments, a table of possible sets of chroma QP offset values is specified in the header area of the picture or the slice, and each quantization group uses an index to select an entry from the table for determining its own set of chroma QP offset values…”

Tourapis “[0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. A chroma QG at a lower level of the video coding structure then uses an index to select one of the possible chroma QP offset values from the table 890 for computing the chroma QP values. The video coding structure 800 is similar to the video coding structure 100. The video coding structure 800 includes several pictures 801-803. Among these, the picture 802 includes several slices 811-812. The slice 811 includes several chroma QGs 821-823. The picture 802 has a picture parameter set (PPS) 831 that includes a set of chroma QP offset specifications that is applicable to all chroma QGs encompassed by the picture 802. As mentioned above by reference to FIG. 1 as well as equations (1) and (2), some embodiments also specify slice level chroma QP offset (not illustrated), and that the adaptation of chroma QP values is based on chroma QP offset parameters from multiple levels of the video coding hierarchy…”

Ye“[0075] It should be noted that the use of "simple scalar quantization" in (408) is merely exemplary; other faster quantization process (for example, quantization using adaptive rounding) or a combination of these different quantization processes may also be used. As explained earlier in this disclosure, some encoder may choose to use quantization matrices instead of using the simple scalar quantization with fixed scaling factor for all coefficients. It should be noted that the techniques discussed in the present disclosure apply regardless of whether quantization matrices are used or not.”

Tourapis does not disclose,
…using a neural network…

Ma discloses,
…using a neural network…
Section IV C. “Neural Network based Quantization and Entropy Coding for Video Coding In video coding, quantization and entropy coding are the lossy and lossless compression procedures respectively. For quantization part, the scalar quantization strategy has dominated hybrid video coding framework due to its low cost in computation and memory. However, this uniform scalar quantization does not conform to the characteristics of human visual system, and is not friendly to perceptual quality
improvement. In [95], Alam et al. proposed a two-step quantization strategy using neural networks. In the first step, a CNN named VNet-2 is utilized to predict local visibility
threshold CT for HEVC distortions of individual video frames, and the VNet-2 consists of 894 trainable parameters in three layers, i.e., convolution, subsampling and full connection, each of which contains one feature map.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Ma and apply them on the teachings of Tourapis-Ye to incorporate the neural network to determine quantization parameters including the offset value when performing encoding of video in Tourapis-Ye as taught by Ma.
One would be motivated as utilizing the neural network to determine quantization parameter is well known in the art and would have been expected to be implemented in Tourapis-Ye in order to increase coding efficiency.




8. The method of claim 7, wherein determining the set of quantization offset parameters for the group of scaled transform coefficients for the block of video data further comprises: 
determining, using at least one of: a classification technique or a regression technique, the set of quantization offset parameters for the group of scaled transform coefficients for the block of video data.
Tourapis “[0113] The choice of a chroma QP offset value is determined by the relative visual complexities or textures among the luma and chroma components. The quantization groups of the image 1600 are assigned to different categories 1611-1614 according to their texture levels. For example, areas that appear as flat across all color components belong to a first category 1611, flat luma areas with high texture color components belong to a second category 1612, high texture luma areas with flat color information belong to a third category 1613, while areas with high texture across all three components belong to a fourth category 1614. The encoder in some embodiments may create additional subcategories for each category based on motion and intensity. In some embodiments, additional categorizations are made by taking into account the differences between the two chroma components themselves.”

Regarding the claims 20, 21, 34, 35, 47 and 48, they recite elements that are at least included in the claims 7 and 8 above respectively but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Segall et al. (US 20080219354 A1) and Sun (US 20070140334 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAE N NOH/
Primary Examiner
Art Unit 2481